 

 

 

       
 

 

 

 

 

 

 

 

 

’My,gig;.d;$%;§£ffi
musan '
DOCUmNT
UNITED sTATEs DISTRICT coURT ELECTRONICALLYFH'ED§"
soUTHERN DISTRICT oF NEW YORK DOC #2
DATE FILED: "`
DR. RACHEL wELLNER,
Plaintiff, 16-cv-7032 (JGK)
- against - ME:MORANDUM opINION
AND oRDER

CITY OF NEW YORK ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Dr. Rachel Wellner,r moves for
reconsideration of the portion of the Court’s February 13, 2019
Order1 dismissing the plaintiff’s defamation claim on summary
judgment. Dkt. No. 130. Her motion is denied.

I.

Reconsideration of a previous Order of the Court is an
“extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources.” §§

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

 

2011) (quotation marks omitted). To succeed on a motion for
reconsideration, the movant carries a heavy burden. The movant
must show “an intervening change of controlling law, the
availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Doe v. N.Y.C. Dept. of

 

 

1 The Order Was based upon the Court's oral decision at the hearing held
on February 12, 2019.

 

Soc. Servs., 709 P.Zd 782, 789 (2d Cir. 1983). “A motion for
reconsideration is not an ‘opportunity for making new arguments
that could have been previously advanced . . . .'” Liberty Media

Corp. v. Vivendi Universal, S.A., 861 F. Supp. 2d 262, 265

 

{S.D.N.Y. 2012) (quoting Associated Press v. U.S. Dep’t of
Defense, 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005)). Moreover,
“{t]he decision to grant or deny a motion for reconsideration
rests within the sound discretion of the district court.”

Vincent v. Money Store, No. 03cv2876, 2014 WL 1673375, at *1

 

(S.D.N.Y. April 28,'2014) (quotation marks omitted).
II.

In her first amended complaint, the plaintiff alleged that
the defendant officers made three allegedly defamatory
statements to various news or media outlets. The Court dismissed
this defamation claim because there was no evidence that the
defendant officers actually spoke to the press or the media. The
plaintiff attempted to broaden her defamation theory in response
to the defendants' motion for summary judgment by arguing that
the officers relayed the allegedly defamatory statements to an
assistant district attorney (“ADA”) and these statements to the
ADA were the alleged defamations. The Court accepted the
defendants' argument that this theory was not contained in the
plaintiff’s first amended complaint. The plaintiff challenges

the dismissal of that alleged claim.

 

A.

First, the plaintiff argues that by dismissing her
defamation claim on summary judgment, this Court improperly held
her to a pleading standard commensurate with Federal Rule of
Civil Procedure 9(b) rather than Rule 8. Particularly, she
contends that although she alleged in her first amended
complaint that the defendant officers made defamatory statements
“to the press,” and pursued a defamation theory against the
officers based on that theory, that allegation was sufficient
under Rule 8 to cover a defamation theory against the officers

for making the same statements to an ADA. By holding that she

 

did not adequately plead her ADA-based defamation theory, the
plaintiff argues, the Court effectively held her to an improper,

heightened pleading standard. This argument is without merit.

 

Pleading a defamation claim is governed by Rule 8, which
requires that the plaintiff's charges “be set forth in a short
and concise statement, detailed only to the extent necessary to
enable defendant to respond and to raise the defense of res

judicata if appropriate.” Geisler v. Petrocelli, 616 F.Zd 636,

 

640 (2d Cir. 1980). Under Rule 8 the plaintiff need not allege
“the exact time, place and speaker of each defamatory

statement.” Sterling Interiors Grp., Inc. v. Haworth, Inc., No.

 

94cv9216, 1996 WL 426379, at *24 (S.D.N.Y. July 30, 1996)

(emphasis added). But the plaintiff must provide enough context

3

for the defendants to defend themselves - namely, “an
indication” of who made what statements, when, and to whom. See

MCM Prod. USA, Inc. v. Botton, No. l6cv1616, 2016 WL 5107044, at

 

*5 (S.D.N.Y. Sept. l9, 2016); Reserve Sols. Inc. v. Vernaglia,

 

438 F. Supp. 2d 280, 289 (S.D.N.Y. 2006) (collecting cases).

In this case, the first amended complaint did not provide
the defendants sufficient notice under Rule 8 to defend against
the plaintiff’s theory of defamation related to statements the
defendant officers allegedly made to the ADA. An allegation that
the defendant officers made defamatory statements to the press
is plainly different from an allegation that the officers made
such statements to the ADA.2 lndeed, the first amended complaint
set forth a defamation theory based entirely on the officers'
alleged statements to the press. As a result, the defendants
moved successfully for summary judgment dismissing the
defamation claim on the basis that the plaintiff provided no
evidence that the officers made such statements to the press.

Moreover, despite the plaintiff’s contention to the

contrary, it is of no moment that the alleged statements the

 

2 Plaintiff’s counsel admitted as much at argument of the summary
judgment motion. When the Court pointed out that the first amended complaint
alleged statements made by the defendant officers to the press, not the ADA,
plaintiff’s counsel responded:

[Y]ou're 100 percent correct. . . . ln, theory, your Honor, the
better practice would have been [to] write to the Court and make a
motion to amend the pleading to include that.

Feb. 12, 2019 Tr. at 18.

 

 

officers made to the ADA are the same as those the first amended
complaint alleges the officers made to the press. The fact that

the content of the statements is alleged to be the same does not
provide the defendants enough notice to defend against a theory

of defamation based on statements made to someone entirely

different from the press. See Fuji Photo Film U.S.A., Inc. v.

 

McNulty, 669 F. Supp. 2d 405, 416 & n.65 (S.D.N.Y. 2009)
(dismissing a defamation claim for failing to specify to whom
the allegedly defamatory statement was made and collecting
cases).

The plaintiff also contends that the defendants waived any
objection to her ADA-related theory of defamation because the
defendants did not object to the theory until the reply brief
they filed in support of their summary judgment motion. Not only
is this argument ironically made only in the plaintiff’s reply
brief of her current motion for reconsideration, but it is also
backwards. The plaintiff did not plead an ADA-related theory of
defamation and instead pursued the theory for the first time in
her brief opposing summary judgment. The reply brief was
therefore the first opportunity the defendants had to protest

that theory.3

 

3 The defendants were not required to respond to a defamation theory
that was not pleaded in the first amended complaint when they moved for
summary judgment. When the plaintiff raised that theory in her opposition
brief, the defendants appropriately argued in their reply that it was a new
theory not contained in the first amended complaint. The fact that counsel

5

 

 

 

 

In short, the plaintiff's arguments that the Court held her
to an improper pleading standard and that the defendants waived
any objection to a defamation theory not set out in her first
amended complaint are both without merit.

B.

The plaintiff next contends that this Court should exercise
its discretion under Federal Rule of Civil Procedure 15(b) to
deem the first amended complaint to have included a defamation
theory involving statements to the ADA. The plaintiff argues
that this Court should do so because the defendants implicitly
consented to trial of this defamation theory by (1) objecting to
the theory for the first time in their summary judgment reply
brief, (2) failing to object to this theory at a premotion
conference, and (3) failing to object during the ADA's
deposition to questions regarding the allegedly defamatory
statements the officers made to the ADA.

The arguments are meritless. The plaintiff's first point -
regarding the defendants’ objecting to the theory for the first
time in a reply brief w fails for the reasons explained above.
The plaintiff’s second point fails because although at the

premotion conference plaintiff’s counsel mentioned the defendant

 

for the plaintiff mentioned at the premotion conference before the motion for
summary judgment that disclosure to the ADA would be a disclosure to a third
party does not substitute for the claim that was asserted in the first
amended complaint.

 

officers’ alleged defamatory statements to the ADA as a
disclosure to a third party, counsel did so as part of an
explanation why counsel believed the statements to the press

must have come from the officers. Cf. Jimenez v. Tuna Vessel

 

Granada, 652 F.2d 415, 421 (5th Cir. 1981) (holding that failing
to object to evidence entered that is relevant to an issue
already pleaded does not constitute consent to trial of an
unpleaded issue to which the same evidence is also relevant). In
any event, a statement at a premotion conference about a
possible theory of liability is not a substitute for amending a
pleading to contain that new theory of liability. Finally, the
plaintiff’s third point fails. Questions to the ADA about what
statements the officers made to him were relevant to the
plaintiff's claim for denial of the right to a fair trial. They
were also relevant to the issue of how the statements got to the
press. Not objecting to these questions does not somehow
constitute acquiesce to a defamation theory that the plaintiff
did not plead. §f; id;

In sum, the plaintiff’s Rule 15(b) arguments fail, and the
Court will not exercise its discretion to allow the plaintiff to
amend her pleadings because a motion for summary judgment has
already been decided and the parties are in the process of
preparing their pretrial filings. Allowing that amendment would

in fact be disruptive because it would reasonably entitle the

 

 

 

defendants to make a new motion for summary judgment against
that claim and further delay the trial of the case. The
plaintiff could have sought to amend the first amended complaint
to include her new theory of liability during the lengthy period
following the ADA’s deposition but failed to do so.
CONCLUSION

The Court has considered all the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the plaintiff's motion for reconsideration is denied. The
Clerk of Court is directed to close docket number 135.
SO ORDERED.

Dated: New York, New York
March 22, 2019 (;[/é?/€éj;
\_\ / John G. Koeltl
Unlted states nistrict Judge

 

 

 

 

 

 

